SIMONTON, District Judge.
The defendant was indicted under section 5478, Rev. St., in these words:
“At a stated term of the district court of the United States for the eastern district of South Carolina, begun and holden at Charleston, within and for the district aforesaid, ou the first Monday of July, in the year of our Lord one thousand eight hundred and ninety-three, the jurors of tile United States of America within and for the district aforesaid, that is to say, upon their oaths respectfully do present that Prioleau Williams unlawfully and forcibly did break into a building used in part as the post office at Parlors, in the said county of Orangeburg, and in said state, with intent to commit therein larceny, and did then and there steal, take, and carry away moneys belonging to the post-office department of the United States, of the value of two dollars and sixty-nine cents, contrary to the act of congress in such case made and provided, and against the peace and dignity of the United States.”
At tbe call of tbe case be interposed an objection to tbe indictment in tbe nature of a demurrer. His position is this: Tbe indictment charges that tbe defendant forcibly broke into a building used in part as a post office, with intent to commit larceny therein; that, in order to give this court jurisdiction of this offense, tbe forcible breaking into must be in that part of the building used as a post office, and not in that part of tbe building not in such use; that by tbe terms of this indictment this does not appear, and that tbe word “therein” may mean any part of tbe building, only a part whereof is in use as a post office; that this makes tbe indictment fatally defective.
The indictment is in tbe words of the section, and, if tbe language in the section makes out tbe offense, tbe indictment must stand. This section is under a subdivision, — “Postal Crimes.” Tbe offense defined is “forcibly breaking into or attempting to break into any post office or building used in part as a post office, with intent to commit therein larceny,” etc. Clearly, tbe word “therein,” qualifying both members of tbe sentence, means “in tbe post office.” The last part of tbe indictment fixes its meaning positively, so that tbe defendant is not unadvised of tbe charge against him, and is in no danger of surprise. Tbe defendant quotes in support of bis position tbe reasoning of Judge Deady in U. S. v. Campbell, 16 Fed. Rep. 233. Tbe indictment before Judge Deady charged tbe defendant with breaking into a building used in part as a post office, with intent to commit larceny “in that building.” It did not follow tbe *203language of the statute, hut made use of a word of much more wide signification than that used in the statute. -
The demurrer is overruled.